DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, the subsonic polymeric cartridge case as shown in Fig. 2B, and the propellant chamber insert shown in Fig. 4A, in the reply filed on 12/23/2020 is acknowledged.
Claims 3, 4, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Cartridge case species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-14, 16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, “the end” of the substantially cylindrical polymeric middle body lacks a proper antecedent basis because “an end” of the substantially cylindrical polymeric middle body has not previously defined in the claim.
In claim 1, it is unclear what defines “a standard casing” of equivalent caliber.
second polymer composition” of line 19 consists of the same composition as the “polymer composition” recited in line 9?
In claim 1, line 21, the term, “mates” appears to be redundant?
In claim 1, line 22, the term, “a bullet end aperture” should likely be amended to “the bullet end aperture” because a bullet end aperture has previously been recited in lines 18-19.
In claim 1, line 24, “inserting a primer insert into the primer flash hole aperture”, is confusing because the primer is inserted into the primer recess and not into the primer flash aperture.
In claim 1, line 27, it is unclear in what sense “the propellant” can be viewed as a component that forms a sealed propellant insert.  Did the applicant intend to mean, the propellant insert?
In claim 8, lines 1-2, “a flash hole groove formed about the primer aperture on the bottom surface”, is confusing because a primer aperture has not been recited in the claim.  The flash hole groove has been disclosed as being formed about the primer flash hole aperture on a bottom surface of the primer recess. 
In claim 11, the limitation, “wherein the projectile is secured to the bullet aperture by a mechanical interference, adhesive, ultrasonic welding, the combination of molding in place, bonding, welding, gluing, adhesive, or hot crimping after molding”, appears to improperly modify the arrangement recited in claim 1, because in claim 1, line 24, the following has been claimed,, “and frictionally fitting a projectile in the bullet-end aperture”.  It is unclear whether the,” adhesive, ultrasonic welding, the combination of molding in place, bonding, welding, gluing, adhesive, or hot crimping after molding”, are intended to be in combination with a friction fit arrangement or as an alternative to a friction fit arrangement?
In claim 19, line 2, the term, “the radial cross section of the propellant chamber is irregular in shape” does not appear to read on the elected Specie C, Fig. 2B.  The radial cross 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7, 9-14, 16 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davies et al. (US 9,091,516 B2) in view of Maljkovic et al. (US 9,182,204 B2).  
The following rejection is made in the light of the 112(b) indefiniteness of the claims as noted above.
Davies et al. discloses a method of making a polymer cased ammunition (Figs 1-3) having a substantially cylindrical metal primer insert 112,  212 comprising: comprising providing a substantially cylindrical insert 112, 212 comprising a top surface opposite a bottom surface and a substantially cylindrical coupling element that extends from the bottom surface to form a circumferential surface, a primer recess in the top surface that extends toward the bottom surface, a primer flash hole aperture positioned in the primer recess to extend through the bottom surface, and a flange that extends circumferentially about an outer edge of the top surface;
forming a substantially cylindrical polymeric middle body 14, 114 (Figs 1 & 2) comprising overmolding a polymer composition over the substantially cylindrical insert 212 (Fig. 3) by molding the polymer composition over the substantially cylindrical coupling element, over the circumferential surface, forming a substantially cylindrical polymeric middle body extending from the substantially cylindrical insert, and forming a substantially cylindrical polymeric coupling end at the end of the substantially cylindrical polymeric middle body;
 forming a substantially cylindrical open-ended polymeric bullet-end component 16, 116 (Figs, 1 & 2) comprising forming a polymeric bullet-end coupling component opposite a bullet- end aperture from a second polymer composition, wherein the polymeric bullet-end coupling component mates to the substantially cylindrical polymeric coupling end; adhering the polymeric bullet-end coupling component mates to the substantially cylindrical polymeric coupling end to form a propellant chamber having a bullet-end aperture opposite a primer flash hole; inserting a primer insert (not shown but inherent) into the primer flash hole aperture; at least partially filling the propellant chamber with a propellant (not shown but inherent) ; and frictionally fitting a projectile (not shown) in the bullet-end aperture (Davies et al. disclose an interference fit between the projectile and the cap), wherein the primer, the propellant and the bullet form a sealed propellant chamber
Davies et al. do not disclose forming a propellant insert to reduce the internal volume of the propellant chamber, wherein the propellant chamber has an internal volume that is reduced by at least 10%.
Maljkovic et al. disclose forming a propellant insert 5 (Fig. 3) to reduce the internal volume of the propellant chamber, wherein the propellant chamber has an internal volume that is reduced by at least 10%.
In view of Maljkovic et al, it would have been obvious to POSITA before the effective filing date of the invention to provide the propellant chamber of the Davies et al. casing with a propellant insert therein, so as to reduce its internal volume by at least 10%, and thereby enable the Davies et al. casing to function in the subsonic range.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davies et al. (US 9,091,516 B2) in view of Maljkovic et al. (US 9,182,204 B2) as applied to claim 1 above, and further in view of Daubenspeck et al. (US 3,099,958 A).

In view of Daubenspeck et al., it would have been obvious to POSITA before the effective filing date of the invention to extend the polymer of the Davies et al. middle body 214 into the primer flash hole aperture to form the primer flash hole, and in so doing, strengthen the attachment of the middle body to the primer insert 212.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-14, 16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,190,857 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-14, 16 and 18-21 of the instant application are anticipated by or obvious in view of claims 1-17 of the ‘857 patent.
Claims 1, 2, 5-14, 16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,480,915. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-14, 16 and 18-21 of the instant application are anticipated by or obvious in view of claims 1-19 of the ‘915 patent.
Claims 1, 2, 5-14, 16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,048,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-14, 16 and 18-21 of the instant application are anticipated by or obvious in view of claims 1-17 of the ‘052 patent.

Claims 1, 2, 5-14, 16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/519,619 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-14, 16 and 18-21 of the instant application are anticipated by or obvious in view of claims 1-20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-14, 16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/219,215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-14, 16 and 18-21 of the instant application are anticipated by or obvious in view of claims 1-21 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  wherein the substantially cylindrical primer insert further comprises a flash hole groove formed about the primer flash hole aperture on a bottom surface of the primer recess and the polymer extends over the substantially cylindrical inner surface to the flash hole groove to form a primer flash hole.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641